TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 11, 2016



                                       NO. 03-14-00182-CV


                                   Edward Sanchez, Appellant

                                                  v.

             David B. Fiedler and Xuan S. Zhang a/k/a Sharon Zhang, Appellees




          APPEAL FROM 428TH DISTRICT COURT OF HAYS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
              AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on December 6, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s order. Therefore, the Court affirms the district court’s order. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.